Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 03, 2021

The Court of Appeals hereby passes the following order:

A22A0561. DARNELL NOLLEY v. THE STATE.

      In 2012, Darnell C. Nolley pled guilty to armed robbery and other offenses. On
September 2, 2021, he filed a motion for out-of-time appeal and for appointment of
counsel. On September 28, 2021, the trial court entered an order dismissing his
motion for out-of-time appeal and denying his request for appointment of counsel. On
November 3, 2021, Nolley filed a notice of appeal from the trial court’s order.1 We
lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Nolley’s notice of appeal was
filed 36 days after entry of the trial court’s order and is therefore untimely.




      1
        Nolley filed a prior appeal related to this guilty plea. We dismissed that
appeal because he failed to file a brief. Case No. A21A1549 (appeal from trial court’s
order dismissing his notice of appeal from order denying motion to withdraw guilty
plea) (dismissed July 22, 2021).
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/03/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.